UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-7571



REGINALD W. FLOWERS,

                                           Petitioner - Appellant,

          versus


GENE M. JOHNSON, Director, Virginia Department
of Corrections,

                                            Respondent - Appellee.


Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Raymond A. Jackson, District
Judge. (CA-02-950-2)


Submitted:   February 13, 2004             Decided:   March 5, 2004


Before WIDENER, NIEMEYER, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Reginald W. Flowers, Appellant Pro Se.    Stephen R. McCullough,
Assistant Attorney General, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

             Reginald W. Flowers seeks to appeal the district court’s

order adopting the magistrate judge’s recommendation and denying

relief on his petition filed under 28 U.S.C. § 2254 (2000).                     An

appeal may not be taken from the final order in a § 2254 proceeding

unless   a   circuit   justice    or    judge    issues    a    certificate     of

appealability.     28 U.S.C. § 2253(c)(1) (2000).              A certificate of

appealability will not issue absent “a substantial showing of the

denial of a constitutional right.”           28 U.S.C. § 2253(c)(2) (2000).

A prisoner satisfies this standard by demonstrating that reasonable

jurists would find that his constitutional claims are debatable and

that any dispositive procedural rulings by the district court are

also debatable or wrong.      Miller-El v. Cockrell, 537 U.S. 322, 336

(2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee,

252 F.3d 676, 683 (4th Cir. 2001).           We have independently reviewed

the record and conclude that Flowers has not made the requisite

showing.     Accordingly, we deny a certificate of appealability and

dismiss the appeal. We further deny Flowers’s motion to proceed in

forma pauperis on appeal.        We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before    the   court     and   argument     would   not    aid   the

decisional process.



                                                                        DISMISSED


                                     - 2 -